   8:21-cr-00234-BCB-SMB Doc # 1 Filed: 08/19/21 Page 1 of 1 - Page ID # 1


                                                                              Su!EIH
                                                                                   ~~if).
                                                                                :~~~l,     i" COUHT
                                                                              DISTRICT nF N!T ~.\SIC"

                         IN TIIE UNITED STATES DISTRICT COURT                  2021 AUG I 9 PM 3: 59
                             FOR THE DISTRICT OF NEBRASKA
                                                                              OFFICE OF THE CLER!(
UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                        8:21CR J,-   ?,Lf
        vs.
                                                                    INDICTMENT
                                                                    21 u.s.c. § 846
JACOB TALAMANfES,

                       Defendant.

        The Grand Jmy charges that

                                             COUNT!

       Beginning on or about August 8, 2020, and continuing to on or about August 10, 2020, in

the District of Nebraska, Defendant JACOB TALAMANTES did knowingly and intentionally

combine, conspire, confederate, and agree with other person(s) to distribute and possess with

intent to distribute 50 grams or more ofmethamphetamine (actual), its salts, isomers, and salts of

its isomers, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(l) and 841(b)(l).

       In violation of Title 21, United States Code, Section 846.


                                                     A TRUE BILL.




                                                     t o ~ ~--
       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.




                                                 Assistant United States Attorney

                                                1
